Citation Nr: 0007079	
Decision Date: 03/16/00    Archive Date: 03/23/00

DOCKET NO.  97-00 538	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an extra-schedular evaluation pursuant to the 
provisions of 38 C.F.R. § 3.321(b)(1) for callus of the right 
first metatarsal head.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. McCain Parson, Associate Counsel


INTRODUCTION

The veteran had active military service from July 1978 to 
March 1980.

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from an August 1996 rating decision 
of the Jackson, Mississippi, Department of Veterans Affairs 
(VA) Regional Office (RO).  

In May 1998 and July 1999, the Board remanded the claim of 
entitlement to an extra-schedular evaluation pursuant to 38 
C.F.R. § 3.321(b)(1) for the callus of the right first 
metatarsal head for due process considerations and additional 
development.  The claim has returned to the Board for 
adjudication.  

Effective March 1, 1999, the United States Court of Veterans 
Appeals changed its name to the United States Court of 
Appeals for Veterans Claims (hereinafter, "the Court").  


FINDING OF FACT

The evidence of record does not present such an exceptional 
or unusual disability picture, that is due solely to the 
service-connected callus of the right first metatarsal head, 
to render impractical the application of the regular 
schedular standards.  


CONCLUSION OF LAW

The criteria for submission of an extra-schedular evaluation 
for callus of the right first metatarsal head have not been 
met.  38 U.S.C.A. § 5107 (West 1991); 38 C.F.R. §§ 
3.321(b)(1) (1999). 







REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Assist

The provisions of 38 U.S.C.A. § 5107 have been met, in that 
the claim for an extra-schedular evaluation is well-grounded, 
that is, not inherently implausible, and adequately 
developed.  See Drosky v. Brown, 10 Vet. App. 251, 245 
(1997).  No further assistance to the veteran is required to 
comply with the duty to assist mandated by 38 U.S.C.A. § 
5107(a) (West 1991).  See Jackson v. West, 12 Vet. App. 422 
(1999); Murphy v. Derwinski, 1 Vet. App. 78 (1990).  

More specifically, in the May 1998 remand, the Board noted 
that it did not have jurisdiction to address the provisions 
of 38 C.F.R. § 3.321(b)(1) in the first instance, but that 
the Board was still obligated to seek out all issues that 
were reasonably raised from a liberal reading of documents or 
testimony and to identify all potential theories of 
entitlement to a benefit under the law and regulations.  See 
Floyd v. Brown, 8 Vet. App. 88 (1996).  In Bagwell v. Brown, 
9 Vet. App. 337 (1996), the Court clarified Floyd by 
indicating that its finding did not preclude the Board from 
affirming a RO conclusion that a claim did not meet the 
criteria for submission pursuant to 38 C.F.R. § 3.321(b)(1), 
or from reaching such a conclusion on its own.  However, in 
July 1998, the Board determined that before such a decision 
could be made, further development of the record was required 
to determine whether an extra-schedular evaluation 
commensurate with the impairment in earning capacity arising 
from the veteran's callus of the right first metatarsal head 
was appropriate.  See 38 C.F.R. § 3.321(b)(1); Bagwell, 
supra; Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

Pursuant to the remand orders of the Board, the RO was 
instructed to inform the veteran of the elements of a claim 
for an extra-schedular rating under 38 C.F.R. § 3.321(b)(1), 
and to permit him the full opportunity to supplement the 
record as desired.  In May 1998 and August 1999, the RO sent 
letters to the veteran requesting that he furnish any medical 
or employment records to support his claim that his service-
connected right foot condition had affected his employment 
opportunities.  The veteran was also informed that his claim 
would be decided based on the evidence already of record if 
he did not respond.  The August 1999 VA letter informed the 
veteran that it was ultimately his responsibility to provide 
evidence that supported his claim.  As of this date, VA has 
received no additional evidence in support of the veteran's 
claim.  The Board also notes that no temporary claims folder 
was located on remand.  Thus, the Board proceeds to 
adjudicate the claim.  


II.  Pertinent Law and Regulations

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities, which is based on 
the average impairment of earning capacity.  Different 
diagnostic codes identify the various disabilities.  See 38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 (1999).  In 
this case, the veteran's service-connected callus of the 
right first metatarsal head is rated by analogy based on the 
reduction in the normal excursion of movement of the joint in 
different planes, specifically less movement than normal and 
pain on movement.  See 38 C.F.R. §§ 4.40, 4.45, 4.71a, DC 
5299-5278 (1999).  The veteran's callus of the right first 
metatarsal head is rated as 20 percent disabling for 
unilateral acquired claw foot.  

Under Diagnostic Code 5278, a 20 percent disability rating is 
warranted for all toes tending to dorsiflexion, limitation of 
dorsiflexion at the ankle to a right angle, shortened plantar 
fascia, and marked tenderness under the metatarsal heads - 
unilaterally.  A 30 percent disability rating is warranted 
for marked contraction of the plantar fascia with dropped 
forefoot, all toes hammer toes, very painful callosities, or 
marked varus deformity - unilaterally.  The 30 percent rating 
is the highest disability evaluation assignable under this 
code for unilateral acquired claw foot.  See 38 C.F.R. § 
4.71a, DC 5278.  By a final Board decision dated in May 1998, 
the Board determined that a 30 percent rate was not warranted 
for the veteran's symptomatology.  

Ratings shall be based as far as possible, upon the average 
impairment of earning capacity with the additional proviso 
that the Secretary shall from time to time readjust this 
schedule of ratings in accordance with experience.  To accord 
justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due excessively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is:  A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b)(1).  


III.  Factual Background

The record reflects that in May 1998 on remand, the RO 
considered the extra-schedular provisions of 38 C.F.R. § 
4.16(b) and 3.321(b)(1) but found that the disability did not 
present such an exceptional or unusual disability picture to 
warrant referral to the Director, Compensation and Pension 
Service, because the evidence did not show a marked 
interference with employment or frequent medical care due to 
the service-connected right foot condition.  The rating 
decision reflects that the factors considered in reaching the 
decision were the veteran's medical records and his work 
history.  

In essence, the veteran alleges that the callus on the right 
first metatarsal head has limited his employment 
opportunities, as he is unable to accept a job that requires 
him to stand.  He reported on his application for 
compensation benefits that he was unable to stand on his feet 
for more than 15-20 minutes without pain and that included 
walking.  

The available service medical records reflect that the 
veteran underwent treatment for a recurrent plantars wart on 
the right foot that was first diagnosed in-service.  The 
veteran manifested asymptomatic 3rd degree pes planus on 
induction into the service.  On discharge from the service, 
the veteran was deemed anatomically normal.  

In January 1996, the veteran was hospitalized for a non 
service-connected psychiatric disability.  No reference was 
made to his employment status or his service-connected right 
foot disability.  

The veteran reported on VA psychiatric examination in July 
1996 that he last worked construction in November 1995 before 
being laid off and was unemployed.  In relevant part, the 
veteran gave an eight-year history of symptoms consistent 
with schizophrenia, paranoid type; and alcohol and crack 
cocaine abuse.  The veteran was also diagnosed with 
hypertension in July 1996.  

The July 1996 VA feet examination report reflects that the 
veteran is unemployed and by history that the recurrent 
plantars wart was surgically removed on discharge and has 
recurred.  Because of the pain associated with the recurrent 
plantars wart, the veteran walked on the lateral side of his 
right foot.  A tight boot caused pain.  The veteran was 
unable to stand longer than 20 minutes and his left foot was 
asymptomatic.  Clinical observations included that the 
veteran ambulates with weight borne primarily on the lateral 
aspect of the right foot, that the first metatarsal head did 
not make contact with the floor, and that he actively clawed 
his toes where the tips of them did not make contact with the 
floor.  The veteran had a 1-1/2 centimeter hard callus beneath 
the first metatarsal head.  His toes were flexed in the 
clawed position when he ambulated with each of them not 
touching the floor.  There was no fixed deformity in any of 
his toes.  He had 20 degrees of dorsiflexion, 40 degrees of 
plantar flexion, 20 degrees of eversion and 30 degrees of 
inversion in the ankle and subtalar joint.  He had a broad, 
thin callus beneath the fourth and fifth metatarsal heads.  
The diagnostic impression was painful callus beneath the 
right first metatarsal head.  Right foot x-ray studies 
revealed a mild deformity of the shaft of the fourth 
metatarsal; otherwise, the study was unremarkable.  

The claims folder contains an August 1996 VA letter to the 
veteran which reflects that he may be entitled to vocational 
rehabilitation benefits if he had a serious employment 
handicap (serious problems in getting or keeping suitable 
jobs) as a result of his service-connected disability.  


IV. Analysis

The Board has reviewed the record in its entirety, as 
described above.  Review of this case leads the Board to 
determine that there really is no evidence that the service-
connected callus of the right first metatarsal head, by 
itself, presents an exceptional or unusual disability 
picture.  

First, the records do not show that the veteran has been 
frequently hospitalized for the callus of the right first 
metatarsal head.  The only record of hospitalization is for a 
psychiatric condition in 1996.  It is evident from the July 
1996 VA feet examination that interference with any 
employment was somewhat foreseeable.  However, a review of 
the evidence in this case does not refer to any factors that 
would warrant the assignment of an extra-schedular rating 
based upon the need for hospitalization.  The evidence of 
record fails to disclose an employment history other than the 
veteran last worked construction in November 1995 and was 
laid off, as he did not send in any employment records.  
Further, there is no indication that the veteran ever applied 
for vocational rehabilitation benefits even though VA 
provided notice of such in August 1996.  

Secondly, and the main analysis here is whether the alleged 
exceptional or unusual disability picture is presented with 
such related factors as marked interference with employment.  
The exact nature of the veteran's employment status this date 
is uncertain.  The evidence of record, primarily the July 
1996 VA examinations did not report that the veteran was 
unemployable due to the callus of the right first metatarsal 
head.  Therefore, even if the veteran were to claim, although 
not claimed here, that he was totally disabled due to his 
service-connected callus of the right first metatarsal head, 
the evidence of record now would not support his contention.  
Regarding his current contention that his employment 
opportunities are affected by his right foot condition, the 
veteran has presented no evidence of such claims other than 
his unsubstantiated reports.  The veteran has not shown that 
a higher evaluation not based on the regular criteria is 
warranted.  See Moyer v. Derwinski, 2 Vet. App. 289, 293 
(1992); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) 
(noting that the disability evaluation itself is recognition 
that industrial capabilities are impaired).  

Third, the veteran has not alleged, nor does the evidence of 
record indicate, that he is unable to secure and follow 
substantially gainful occupation by reason of the service-
connected disability.  Further, the record does not reflect 
that the veteran meets the percentage standards set forth in 
paragraph (a) of section 38 C.F.R. § 4.16.  Hence, the 
provisions of 38 C.F.R. § 4.16(a) and (b) (1999) are not for 
application in this case.  See VAOPGCPREC 6-96, 61 Fed. Reg. 
66749 (1996); Norris v. West, 12 Vet. App. 413, 421 (1999).

Overall, it is not reasonable to assume that the veteran's 
callus of the right first metatarsal head would interfere 
with his employment in a marked way to lead to an exceptional 
or unusual disability picture in this instance; which is the 
applicable standard.  See 38 C.F.R. § 3.321(b)(1).  
Accordingly, the Board has been unable to identify any 
factors which would warrant the assignment of an extra-
schedular rating; the Board finds that the record does not 
reflect frequent periods of hospitalization because of the 
veteran's service-connected callus of the right first 
metatarsal head, nor "marked" interference with his 
employment, or lack thereof at this time, to a degree greater 
than that contemplated by the regular schedular standards 
which are based on the average impairment of employment.  See 
Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  In the 
absence of such factors, the Board finds that the criteria 
for submission of assignment of an extra-schedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) for the callus of the 
right first metatarsal head are not met.  The veteran's claim 
must be denied.  See Bagwell v. Brown, 9 Vet. App. 337, 339 
(1996); Floyd v. Brown, 9 Vet. App. 88, 94-95 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  Hence, the 
Board affirms the RO's May 1998 rating action as regards this 
issue.  

When and if the veteran's callus of the right first 
metatarsal head increases in severity to warrant a disability 
rate higher than 20 percent, he can again initiate a claim 
for an increase based upon the criteria set forth in the 
regular schedular standards, or he can submit evidence 
showing that his disability picture is exceptional.  


V. Other consideration

The Board observes that the July 1999 Board remand instructed 
the RO to provide the veteran and his representative a 
supplemental statement of the case that reflected 
consideration of all additional evidence if the benefit 
sought remained denied.  The Board stresses that VA received 
no additional evidence for consideration.  In that regard, 
the Board notes that the veteran was not prejudiced when the 
RO did not issue a supplemental statement of the case 
following his failure to submit additional evidence.  See 
Stegall v. West, 11 Vet. App. 268 (1998).  The law does not 
require a useless act nor is a remand required in those 
situations where doing so would result in the imposition of 
unnecessary burdens on VA without the possibility of any 
benefits flowing to the veteran.  See Winters v. West, 12 
Vet. App. 203 (1999).  


ORDER

Entitlement to an extra-schedular evaluation pursuant to the 
provisions of 38 C.F.R. § 3.321(b)(1) for callus of the right 
first metatarsal head is denied.  



		
	Deborah W. Singleton
	Member, Board of Veterans' Appeals

 

